     Case 8:21-cv-00014-CJC-KES Document 10 Filed 01/15/21 Page 1 of 3 Page ID #:31



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for Defendant JWMFE ANAHEIM, LLC.
 5
 6                              UNITED STATES DISTRICT COURT FOR THE
 7                                 CENTRAL DISTRICT OF CALIFORNIA
 8                                                      Case No.: 8:21-cv-00014 CJC(KESx)
     RAFAEL ARROYO,                         )
 9                                          )
                             Plaintiff      )           NOTICE OF MOTION AND MOTION
10   v.                                     )           TO DISMISS COMPLAINT
                                            )
11   JWMFE ANAHEIM, LLC., a Delaware        )           Date:        February 22, 2021
     Limited Liability Company, and Does 1- )           Time         1:30 PM
12   10,                                    )           Courtroom:   9B
                                            )
13                           Defendants.    )
     __________________________________ )               Hon. Cormac J. Carney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Motion and Motion to Dismiss Complaint
     Case 8:21-cv-00014-CJC-KES Document 10 Filed 01/15/21 Page 2 of 3 Page ID #:32



 1 TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE THAT on February 22, 2021, or as soon thereafter as the
 3 matter may be heard in Courtroom 9B of the above-entitled court, Defendant JWMFE
 4 ANAHEIM, LLC will and hereby does move to dismiss the Complaint in its entirety,
 5 pursuant to Fed. R. Civ. P. 12(b)(6). All of the asserted claims arise from Plaintiff’s visit to
 6 a third party reservations website (the “Website”), and Plaintiff’s claim that the Website
 7 fails to provide sufficient information about the accessible features in the accessible
 8 guestrooms in violation of the Americans with Disabilities Act and California’s Unruh
 9 Civil Rights Act. As a matter of law, Plaintiff has failed to state a claim against Defendant
10 because he does not allege that Defendant failed to make accessibility information about its
11 Hotel available to the third-party reservation site, Expedia.com, that is the basis of
12 Plaintiff’s complaint. Furthermore, the Complaint lacks sufficient factual allegations under
13 applicable pleading standards to establish a plausible entitlement to relief with respect to
14 any of the claims asserted.
15            This motion is based on this Notice and the accompanying Memorandum of Points
16 and Authorities, Request for Judicial Notice, all pleadings and documents on file herein,
17 and on such other and further evidence as may be presented at or before the hearing on
18 this matter.
19            This motion is made following the conference of counsel which took place on
20 December 4, 2020.
21            WHEREFORE, Defendant JWMFE ANAHEIM, LLC respectfully requests that this
22 Court dismiss the Complaint with prejudice and without leave to amend.
23                                          Respectfully Submitted,
24                                          STILLMAN & ASSOCIATES
25
26 Dated: January 15, 2021                  By:_____________________
                                                  Philip H. Stillman, Esq.
27                                        Attorneys for Defendant JWMFE ANAHEIM, LLC
28

     Motion to Dismiss Complaint                   -1-
     Case 8:21-cv-00014-CJC-KES Document 10 Filed 01/15/21 Page 3 of 3 Page ID #:33



 1                                        PROOF OF SERVICE
 2            I, the undersigned, certify under penalty of perjury that on January 15, 2021 or as
 3 soon as possible thereafter, copies of the foregoing Motion to Dismiss, Memorandum of
 4 Points and Authorities, the Request for Judicial Notice and Proposed Order was served
 5 electronically by the Court’s ECF notice to all persons/entities requesting special notice or
 6 otherwise entitled to the same.
 7                                            By: /s/ Philip H. Stillman
                                                  Attorneys for Defendant
 8                                                JWMFE ANAHEIM, LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                     -1-
